DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Election/Restriction 
Applicant’s election of the invention of a composition comprising an impact modifier and a polyamide matrix constituted of a mixture of an amorphous polyamide and a semi-crystalline polyamide in the reply filed on March 01, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 01, 2021.
Claim Rejections - 35 USC § 112
Claims  3, 6, 9, 18, 20-24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3-5, the recitation “wherein at each semi-crystalline polyamide has a mean number of carbon atoms relative to the nitrogen atom is greater than 9” is confusing. Do applicants instead intend the recitation “wherein each semi-crystalline 
In claim 3, it is unclear how an “aliphatic” unit A or an “aliphatic” unit Z is obtained from an “aromatic” diacid.
In claims 9 and 20, in the additive recitation, “or mixtures thereof” is redundant to the antecedently-recited “at least one”.
In claims 22 and 24, there is no express antecedent basis for an “aliphatic” semi-crystalline polyamide.
In claim 30, the recitation “in a melt an extruder” is confusing.
In claim 30, the proviso “to later produce granules” is not understood.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 18, 19, 25 and 26 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2002/0173596 (Montanari).
Montanari discloses a transparent composition comprising:
 a semi-crystalline polyamide (meets applicants’ semi-crystalline polyamide);
 an amorphous polyamide (meets applicants’ amorphous polyamide); and
 a supple modifier (reasonably meets applicants’ impact modifier),
wherein the (A) + (B) polyamides have “a resulting refractive index which is very close” to the supple modifier (reasonably meets applicants’ refractive index difference) (e.g., abstract, [0103], examples, claims).  Indeed, Montanari recommends adding a supple modifier “of the same (or very similar) refractive index” (with emphasis) “which does not reduce the transparency of the composition” [0103].
As to claims 1, 2 and 11, it is reasonably believed that Montanari’s exemplified compositions comprising supple modifier (M) (Examples 7-9, 18, 19) meet applicants’ refractive index difference given that the resulting compositions have a transparency of greater than 80% (meets applicants’ transparency). Inasmuch as the exemplified In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Montanari.
As to claim 3, Montanari’s Table 2 sets forth various compositions wherein the amounts of semi-crystalline polyamide (A), i.e., PA11 or PA12 (meets applicants’ semi-crystalline polyamide obtained from a lactam or aminocarboxylic acid), and amorphous polyamide (B) meet the claimed weight percentages.
As to claim 4, Montanari’s Table 2 sets forth various compositions wherein the amount of impact modifier (M) meets the claimed weight percentages.
As to claim 6, the aliphatic oligomer is not required.

As to claim 9, Montanari’s Table 2 sets forth various compositions wherein the amounts of semi-crystalline polyamide (A) and amorphous polyamide (B) meet the claimed weight percentages. Inasmuch as the exemplified compositions meet the requirements of the present claims in terms of the types of materials added and their contents and transparency, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.
As to claims 12, 13 and 18, Montanari exemplifies PA11 and PA12.
As to claims 14 and 15, Montanari exemplifies PA12/BMACM,TA/BMACM,IA (meets applicants’ polyamide having a repeat unit A1 obtained from lauryllactam, a unit X1 obtained from a cycloaliphatic diamine and a unit Y1 obtained from aromatic diacids).
As to product-by-process claim 19, “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.
As to claim 25 and 26, Montanari discloses similar articles (e.g. [0034]).
Montanari anticipates the above-rejected claims in that it is reasonably believed that the exemplified compositions, having a transparency of greater than 80%, meet applicants’ refractive index difference given that it is preferred to use a supple .
Claim Rejections - 35 USC § 103
Claims 16, 17, 20-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0173596 (Montanari) described hereinabove.
As to claims 16 and 24, PA 11/B10 is within the purview of Montanari’s viable amorphous polyamides (e.g., [0015], [0053-0057]).  Accordingly, its use in place of the exemplified amorphous polyamide would have been obvious to one having ordinary skill in the art. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 17, SEBS block copolymers are within the purview of Montanari’s viable supple modifiers (M) [0091].  Accordingly, its use in place of the exemplified supple modifiers (M) would have been obvious to one having ordinary skill in the art. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 20-24, it is within the purview of Montanari’s inventive disclosure to use the supple modifier (M) in amounts falling within the scope of the present claims (e.g., up to 40 wt.%).  Accordingly, it would have been obvious to one having ordinary In re Aller, 105 USPQ 233.
As to claim 29, it is within the scope of Montanari’s inventive disclosure, and obvious to one having ordinary skill in the art, to use the compositions to manufacture a wide variety of polyamide-based articles inclusive of ski articles, spectacle frames (e.g., [0001], [0107]).
As to claim 30, Montanari’ melt blends the various constituents in an extruder and granulates the resulting composition. The compositions are injected molded into various articles [0107].  It would be within the purview of one having ordinary skill in the art to determine the appropriate extrusion temperature to melt blend the constituents.
Response to Arguments
Applicant's arguments filed March 01, 2021 have been fully considered but they are not persuasive. 
Applicants’ contention that Montanari would not motivate one of ordinary skill in the art to produce the presently claimed composition and properties is not well taken. To the extent Montanari’s exemplified compositions per Examples 7-9, 18 and 19 have a transparency of greater than 80% (meets applicants’ transparency), it is reasonably believed that such inherently meet applicants’ refractive index difference.  This is particularly so given that Montanari clearly recommends adding a supple modifier “of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765